Citation Nr: 1612302	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  14-06 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus.  

2.  Entitlement to an evaluation in excess of 10 percent for left lower extremity peripheral neuropathy.  

3.  Entitlement to an evaluation in excess of 10 percent for right lower extremity peripheral neuropathy of the sciatic nerve prior to June 3, 2015.  

4.  Entitlement to an evaluation in excess of 20 percent for right lower extremity peripheral neuropathy of the sciatic nerve on or after June 3, 2015.  



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs

ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1967 through May 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The RO in Oakland, California certified this case to the Board on appeal.  

The Board remanded the case for further development in June 2015.  The case has since been returned to the Board.  

During the pendency of the appeal, the Agency of Original Jurisdiction (AOJ) issued a rating decision and supplemental statement of the case (SSOC) in August 2015 increasing the evaluation for right lower extremity peripheral neuropathy of the sciatic nerve to 20 percent effective from June 3, 2015.  Applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993). Thus, the issue of entitlement to a higher initial evaluation remains on appeal and has been recharacterized as reflected on the title page.

The Board also notes that, in the August 2015 rating decision, the AOJ granted service connection for right foot charcot deformity and for right lower extremity peripheral neuropathy of the femoral nerve.  The AOJ assigned a 10 percent evaluation for the right foot charcot deformity effective from October 3, 2013, and a 20 percent evaluation for right lower extremity peripheral neuropathy of the femoral nerve effective from June 3, 2015.  The record currently available to the Board contains no indication that the appellant has submitted a notice of disagreement with the initial ratings or effective dates assigned.  Thus, those matters are not in appellate status. Grantham v. Brown, 114 F. 3d 1156 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

This case consists of documents in Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The issue of entitlement to an increased evaluation for right lower extremity peripheral neuropathy of the sciatic nerve is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1.  The Veteran's service-connected diabetes mellitus requires insulin and a restricted diet, but not regulation of his activities.  

2.  The Veteran's service-connected left lower extremity peripheral neuropathy is manifested by intermittent pain and numbness, which is productive of mild incomplete paralysis.  



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for diabetes mellitus have not been met.  §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.119, Diagnostic Code 7913 (2015).

2.  The criteria for an evaluation in excess of 10 percent for left lower extremity peripheral neuropathy have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.123, 4.124, 4.124a, Diagnostic Code 8620 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the RO provided the Veteran with a notification letter in May 2010, prior to the initial decision on the claims in August 2010.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notice were met in this case.  The May 2010 notice letter notified the Veteran that, to substantiate a claim for increased compensation, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The May 2010 letter provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) relevant to establishing entitlement to increased compensation.  Specifically, he was informed in the notice letters of types of evidence that might show such a worsening, including information about on-going treatment, Social Security Administration determinations, statements from employers, and lay statements from people who have witnessed how the disability symptoms affect him. The May 2010 notice letter also informed the Veteran of the division of responsibilities in obtaining the evidence to support his claim and explained how disability ratings and effective dates are determined.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  

The Board notes that the Veteran had reported private treatment through Kaiser Permanente in his April 2010 claim, and he submitted a VA Form 21-4142 authorizing the RO to obtain those records from Kaiser Permanents.  The RO requested these records in May 2010 and received them in June 2010.  In June 2015, the Board remanded the case to obtain additional treatment records from Kaiser Permanente.  However, the Veteran did not respond to the AOJ's June 2015 request for his authorization.  

The duty to assist is not a one-way street; a claimant cannot remain passive when he has relevant information. See Wamhoff v. Brown, 8 Vet. App. 517 (1996) (VA has duty to assist the Veteran, not a duty to prove his claim while the Veteran remains passive); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran must authorize the release of existing records in a form acceptable to the person, company, agency or other custodian holding the records. 38 C.F.R. § 3.159(c)(1)(i)-(ii).  In this case, the Veteran has not provided the necessary, adequate authorization for VA to request private medical records after the request for such authorization. The Board is satisfied that the AOJ has made reasonable efforts to obtain these private medical records, and no further effort is required. 38 C.F.R. § 3.159(c).

The Veteran has not identified any other available, outstanding records that are relevant to the claim being decided herein.  

The Veteran was also afforded VA examinations in June 2010 and June 2015 in connection with his claim for an increased evaluation of diabetes mellitus and in June 2015 and July 2015 in connection with his claim for an increased evaluation of left lower extremity peripheral neuropathy.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations in this case are adequate, as they are predicated on a review of the Veteran's medical history as well as on an examination, and fully address the rating criteria that are relevant to rating the disability in this case.  

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95. 

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).   

The Board also finds that the AOJ has complied with the Board's June 2015 remand directives.  As discussed above, in June 2015, the AOJ provided the Veteran the opportunity to identify any outstanding treatment records and specifically requested his authorization to release private treatment records from Kaiser Permanente, but he did not respond.  The AOJ also obtained additional VA treatment records and scheduled VA examinations in July 2015.  As discussed above, that examination was adequate, and the AOJ readjudicated the claims on appeal in the August 2015 SSOC.  Therefore, the Board finds that the AOJ has complied with the June 2015 remand directives and will proceed with adjudication.  Stegall v. West, 11 Vet. App. 268 (1998).  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson, 12 Vet. App. at 126-27.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


I. Diabetes Mellitus

In this case, the Veteran's service-connected diabetes mellitus is currently assigned a 20 percent evaluation pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913.

Under that diagnostic code, a 20 percent disability evaluation is assigned for diabetes mellitus requiring insulin and restricted diet; or, an oral hypoglycemic agent and restricted diet.  A 40 percent disability evaluation is contemplated for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent disability evaluation is warranted for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent evaluation is contemplated for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus progressive loss of weight and strength or complications that would be compensable if separately evaluated. 

The Court has held that, in order to demonstrate a regulation of activities, "medical evidence" is required to show that both occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).  The phrase "regulation of activities" means "avoidance of strenuous occupational and recreational activities."  Camacho, 21 Vet. App. at 362 (quoting 38 C.F.R. § 4.119, Diagnostic Code 7913 (defining the term within the criteria for a 100 percent rating)). 

Successive rating criteria, such as Diagnostic Code 7913, is where the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the veteran can only be rated at the level that does not require the missing component.  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  For example, the diagnostic code for diabetes mellitus (Diagnostic Code 7913) is successive because each higher evaluation requires the elements of the lower evaluation: the 10 percent evaluation requires a restricted diet; the 20 percent evaluation requires a restricted diet and insulin or oral hypoglycemic agent, the 40 percent evaluation requires insulin, restricted diet, and regulation of activities; and so forth.  Camacho, 21 Vet. App. at 366.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an increased evaluation for his service-connected type II diabetes mellitus.  

Prior to filing his April 2010 claim for increased evaluation, private medical records showed treatment for diabetes mellitus with both oral Metformin and injected Novolin.  In May 2009, the Veteran discussed self-adjusting his injected insulin based on his blood glucose readings with his dietitian, and his dietitian responded that his blood glucose levels may improve if he walked more.  In July 2009, that dietitian reiterated her advice that the Veteran's A1C would improve if he exercised.  In November 2009, the dietitian repeated that the Veteran should add consistent physical activity.  

At the June 2010 VA examination, the Veteran recalled his 1986 diagnosis for diabetes mellitus and described complications, including peripheral neuropathy.  The Veteran also indicated that he follows a diabetic diet, but denied any history of ketoacidosis or any restriction of his activities due to diabetes mellitus.  The examiner objectively noted no muscle wasting atrophy or joint involvement related to diabetes mellitus.  

In June 2015, the Veteran repeated that his diabetes mellitus causes peripheral neuropathy.  He further complained of skin conditions and an eye condition associated with his diabetes mellitus, and he was provided separate examinations for those conditions.  However, the Veteran again indicated that he treated his diabetes mellitus with a restricted diet, oral hypoglycemic agents, and injected insulin.  He denied the regulation of his activities as part of the medical management of his diabetes mellitus and any hospitalization for episodes of ketoacidosis.  The Veteran further denied loss of strength, but noted that his diabetes-associated complications impact his ability to work by limiting him from strenuous activity.  

Based on the evidence, the Veteran does not meet the criteria for an evaluation in excess of 20 percent.  The medical evidence of record establishes that the Veteran's diabetes mellitus requires insulin and a restricted diet, but not a regulation of his activities.  Although the Veteran asserted at the June 2015 VA examination that the complication of diabetes mellitus impact his ability to work by limiting him from strenuous activity, the other lay and medical evidence does not show that he required a regulation of activities.  Comancho, 21 Vet. App. at 366.  For example, private medical records clearly indicate his health care provider's advice to engage in regular exercise.  Moreover, at each VA examination, the Veteran denied the use of regulation of activities as required for the management of his diabetes.  Thus, the Board finds that the Veteran is not required to regulate his activities due to diabetes mellitus as outlined by the Court in Comancho, supra.  Again, a 40 percent evaluation requires insulin, restricted diet, and regulation of activities.  38 C.F.R. § 4.119, Diagnostic Code 7913.  

In rendering this decision, the Board has also considered the lay evidence of record, to include the Veteran's reports during VA examinations.  However, as noted above, the Veteran has not reported that his diabetes mellitus required him to restrict his activities.  Therefore, the Veteran's lay statements also do not support the claim for an increased rating.  

In addition, the Board notes that the Veteran is already separately service-connected for diabetic complications, including peripheral neuropathy of the bilateral upper and lower extremities, right foot Charcot deformity, retinopathy, and erectile dysfunction.  

Based on the foregoing, the Veteran has not been shown to meet the criteria for an increased evaluation under the rating criteria.  Accordingly, the Veteran is not entitled to an evaluation in excess of 20 percent for his diabetes mellitus.


II.  Left Lower Extremity Peripheral Neuropathy

The Veteran's left lower extremity peripheral neuropathy is currently assigned a 10 percent evaluation pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8620.  

Diagnostic Codes 8520-8730 address ratings for paralysis of the peripheral nerves affecting the lower extremities, neuritis, and neuralgia.  38 C.F.R. § 4.124a, Diagnostic Codes 8520-8730.  Diagnostic Codes 8520, 8620, and 8720 provide ratings for paralysis, neuritis, and neuralgia of the sciatic nerve.  38 C.F.R. § 4.124a.  Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  An 80 percent rating is warranted with complete paralysis of the sciatic nerve.  Id.  

The term "incomplete paralysis," with respect to peripheral nerve injuries, indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the lesion or to partial regeneration.  Where the involvement is wholly sensory, the rating should be for mild, or at the most, moderate symptomatology.  38 C.F.R. § 4.124a.

At the June 2010 VA examination for diabetes mellitus, the Veteran reported having numbness and tingling in his hands and feet since 2000.  He described those symptoms being constant, but noted that he is able to drive without difficulty if he wears the right shoes.  The examiner diagnosed him with peripheral neuropathy in all four extremities, but indicated that his disability in his feet did not interfere with his activities of daily living.  The examiner found no evidence of paralysis, neuritis, or neuralgia.  

At a June 2015 VA examination, the Veteran described having symptoms of numbness, pain, and tingling in his hands and feet that had progressively worsened.  The examiner indicated that the Veteran had constant mild pain, paresthesias, and numbness in the left lower extremity and objectively noted normal deep tendon reflexes, normal monofilament testing results, a lack of muscle atrophy, and a lack of hypertrophic changes in the left lower extremity.  The examiner assessed the Veteran as having mild incomplete paralysis of the left lower extremity.  

At a July 2015 VA examination, the Veteran described intermittent symptoms of numbness, pain, and tingling in his left lower extremity with constant symptoms in his right lower extremity.  He characterized these symptoms as mild.  The examiner reported that the Veteran had normal deep tendon reflexes, decreased monofilament testing results in the left foot and toes, normal position sense, normal vibration sensation, normal cold sensation, a lack of muscle atrophy, and a lack of hypertrophic changes in the left lower extremity.  The examiner assessed him as having mild incomplete paralysis of the sciatic nerve of the left lower extremity.  

The evidence does not show findings of more than mild incomplete paralysis or impairment.  Indeed, the evidence shows that the left lower extremity peripheral neuropathy was manifested by intermittent pain, numbness, and tingling, but he had normal muscle strength, sensory, and reflex examinations during the June 2015 and July 2015 VA examinations.  His symptoms were also described as mild at the VA examinations.  38 C.F.R. § 4.124a indicates that the term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less that the type picture for complete paralysis given with each nerve.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  There is no evidence of moderate, moderately severe, or severe incomplete paralysis for the left lower extremity.  There is also no evidence of complete paralysis.  Thus, the Board finds that a rating higher than 10 percent is not warranted for the left lower extremity peripheral neuropathy under Diagnostic Code 8620.  Accordingly, the Board concludes that the preponderance of the evidence is against the assignment of a disability rating in excess of 10 percent under Diagnostic Code 8620 for the bilateral lower extremity radiculopathy.


III.  Conclusion 

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's diabetes mellitus or peripheral neuropathy is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).  

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, including his restricted diet, insulin, and symptoms of incomplete paralysis.  As discussed above, there are higher ratings available under the relevant diagnostic code for diabetes mellitus and peripheral neuropathy, but the Veteran's disabilities are not productive of such manifestations.  Moreover, the Board notes that the Veteran is separately service-connected for his complications of diabetes mellitus.

Finally, under the Federal Circuit Court's recent holding a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  The Veteran and his representative have not identified symptomatology that is not attributable to an individual service-connected disability and that is not contemplated under the rating criteria for that condition, nor does the evidence suggest such.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Based on the foregoing, the Board finds that the requirements for an extra-schedular evaluation for the Veteran's service-connected diabetes under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An evaluation in excess of 20 percent for diabetes mellitus is denied.  

An evaluation in excess of 10 percent for left lower extremity peripheral neuropathy is denied.  


REMAND

The Board notes that the Veteran was afforded a VA examination in July 2015 in connection with his claim for right lower extremity peripheral neuropathy of the sciatic nerve.  However, the examiner specifically noted that a surgical cast impeded the examination of the right lower extremity.  Therefore, an additional examination is needed to ascertain the current severity and manifestations of that disability.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for right lower extremity peripheral neuropathy of the sciatic nerve.  A specific request should be made for the Kaiser Permanente treatment records from June 2010 to the present.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

2.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his right lower extremity peripheral neuropathy of the sciatic nerve.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  

The examiner should report all signs and symptoms necessary for rating the Veteran's right lower extremity peripheral neuropathy of the sciatic nerve under the rating criteria.  In particular, the examiner should determine whether the impairment is mild, moderate, or severe.  He or she should also state whether there is incomplete or complete paralysis (where the foot dangles and drops with no active movement possible of the muscles below the knee and flexion of the knee weakened or lost).  

The examiner should identify and describe any additional manifestations associated with the disability.

If the examiner is unable to distinguish between the symptoms associated with the service-connected right lower extremity peripheral neuropathy of the sciatic nerve and any symptoms associated with service-connected right foot charcot deformity and right lower extremity peripheral neuropathy of the femoral nerve, he or she should state so in the report.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


